from a judgment if the intent to appeal that judgment cannot be
                   reasonably inferred from the notice of appeal). Accordingly, we
                                   ORDER this appeal DISMISSED with instructions to the
                   district court clerk to prepare and file a notice of appeal from the judgment
                   of conviction consistent with the district court's order and NRAP4(c).




                                                                                       J.



                                                                                       J.
                                                       Saitta


                   cc: Hon. Jerome T. Tao, District Judge
                        Law Office of Lisa Rasmussen
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A


              ISESIEMMINIESIIEUE              Te'w,--VAREEINIMPlinEEMEMEER-AW          ' AKA:7